Case 3:20-cv-01651-X Document 1-3 Filed 06/22/20   Page 1 of 2 PageID 36




           Exhibit B
    Case 3:20-cv-01651-X Document 1-3 Filed 06/22/20            Page 2 of 2 PageID 37
                                                                                   5040 Shoreham Place
                                                                                   San Diego, CA 92122
                                                                                   619.525.3990 phone
                                                                                   619.525.3991 fax
                                                                                   www.robbinsllp.com




                                       April 10, 2020


VIA OVERNIGHT DELIVERY

Board of Directors
SOUTHWEST AIRLINES CO.
P.O. Box 36611
Dallas, TX 75235

          Re:   Southwest Airlines Co. Stockholder Litigation Demand

Dear Board of Directors:

         We write on behalf of our clients Chase Gharrity and Douglas Komen. Our clients sent
litigation demands to the Board of Directors (the "Board") of Southwest Airlines Co.
("Southwest" or the "Company") that it investigate and take action against the fiduciaries
responsible for the Company's noncompliance with federal aviation regulations. The Company
received our clients' demands on February 21, 2020. We have not heard from Southwest or the
Board. Accordingly, please confirm your receipt of the litigation demands and that you have
begun your investigation.

                                                         Sincerely,



                                                         Gregory E. Del Gaizo




1444975
